To set aside an order sustaining a demurrer and dismissing bill filed under Act No. 262, Laws»of 1889, as amended by Act No. 137, Laws of 1891, and to compel respondent to proceed with the cases.
Relators in both cases appealed, orders to show cause were issued January 3, 1895, and the questions were considered in the appealed cases, and the writ granted July 2, 1895, with costs against the demurring defendants. Robison vs. Recorder’s Court Judge, 59 M., 529 (236); Brown vs. Circuit Judge, 75 M., 274 (723).